Citation Nr: 1017619	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury, including chronic venous insufficiency with 
intermittent ulceration and recurrent thromboembolic disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  The issue before the Board 
today was remanded in June 2006 and August 2007 for further 
evidentiary and procedural development.  As discussed in more 
detail below, the Board finds that any failure to comply with 
its remand directives are nonprejudicial to the Veteran 
because it is granting the full benefit sought on appeal.  As 
such, it may proceed with a decision at this time.  

The Board notes that it has recharacterized the issue as 
shown on the first page of this decision.  This was done with 
consideration of medical evidence of record which indicates 
that the Veteran has been diagnosed with cold weather injury 
residuals, including peripheral neuropathy of the feet, in 
addition to chronic venous stasis of the bilateral lower 
extremities, and the Veteran's initial correspondence 
received in December 2002 which describes that he had 
problems with frostbite on his feet while serving in Korea 
and that he now has "poor circulation and numbness in the 
feet."  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 
(2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of whether to reopen the Veteran's previously 
denied claims of entitlement to service connection for 
residuals of a right ankle injury and residuals of a left 
ankle injury have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  Please note that this is the THIRD time these issues 
are being referred by the Board for action.  See Board 
Remands dated in June 2006 and August 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran served in Korea during the winter months of 
1958-59 and was exposed to cold weather.

2.  The competent evidence establishes that the Veteran has 
cold weather injury residuals of the bilateral lower 
extremities and feet, including peripheral neuropathy, 
stinging, burning, numbness, and cold sensitivity, that are 
the result of cold weather injury incurred while serving in 
Korea.

3.  The competent evidence is in relative equipoise as to 
whether the Veteran's chronic venous insufficiency with 
intermittent ulceration and recurrent thromboembolic disease 
is related to cold weather injury incurred during service.  


CONCLUSION OF LAW

Cold weather injury residuals of the bilateral lower 
extremities and feet, including peripheral neuropathy, 
stinging, burning, numbness, and cold sensitivity, and 
chronic venous insufficiency with intermittent ulceration and 
recurrent thromboembolic disease were incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
the Board concludes that no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)).  Similarly, the Board finds that it need 
not discuss whether the evidentiary and procedural 
development requested in its June 2006 and August 2007 
remands was completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In this regard, any error by the AOJ in failing to 
substantially comply with the remand directives is rendered 
nonprejudicial to the Veteran in light of the full grant of 
benefits sought.  

Analysis

As noted in the Introduction above, the Veteran asserts that 
he is entitled to service connection for residuals of cold 
weather injury to the bilateral lower extremities and feet 
incurred while serving in Korea during the Winter of 1958-59.  
According to statements received during this appeal, he was 
attached to the 161st Engineering Company at Camp Page and 
his unit was involved in a number of outdoor activities, 
including building roads and field exercises.  The Veteran 
admits that he was outfitted with cold weather gear, 
including cold weather boots, however he contends that he 
still experienced frostbite symptoms during service, 
including numbness and burning of his feet and color changes.  
See VA Examination Report dated in July 2004.  It is his 
contention that such injury resulted in his current medical 
problems, described in a December 2002 written statement as 
poor circulation in the lower extremities and numbness in the 
feet.  

Pertinent VA law and regulations provide that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).  For the showing of chronic disease in service, there 
must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  § 3.303(b).  If chronicity 
in service is not established, evidence of continuity of 
symptoms after discharge is required to support the claim.  § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  § 3.303(d).

In the instant case, the RO and the Appeals Management Center 
(AMC) have made numerous attempts to obtain the Veteran's 
service treatment records and have been unsuccessful.  The 
Veteran, however, indicated at a July 2004 VA examination 
that he did not seek treatment during service for any 
frostbite injury or any residuals which developed thereafter.  
Thus, the absence of the Veteran's service treatment records 
is not especially relevant to the current claim.  Moreover, 
in-service documentation of frostbite or frostbite-related 
complaints is not essential to his claim in light of the fact 
that the Veteran is competent to provide lay evidence as to 
the existence of frostbite during service, including symptoms 
of numbness and burning of the feet and color changes in the 
skin.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007), Goss v. Brown, 9 Vet. App. 109, 113 (1996); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  This statement, 
however, remains subject to a Board analysis of credibility. 
 See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The Veteran asserts that he incurred frostbite in his lower 
extremities and feet while serving in Korea during the Winter 
of 1958-59.  He has indicated throughout (and prior to) this 
appeal that he was stationed at Camp Page in Korea from June 
1958 to June 1959 as a member of the 161st Engineering 
Company.  See, e.g., Questionnaire About Military Service (NA 
Form 13075), received in November 2001.  As with the 
Veteran's service treatment records, attempts to obtain 
verification of his assignment with this unit, including 
copies of his service personnel records, have been 
unsuccessful due to the fact that his records were likely 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Likewise, no alternative evidence, such as 
Morning Reports or clinical records have been obtained which 
demonstrate service in Korea during the winter months of 
1958-59.  

Nevertheless, the Board concludes that there is sufficient 
evidence of record to establish that the Veteran was 
stationed in Korea during the Winter of 1958-59.  In this 
regard, he has submitted copies of photographs of landmarks 
in South Korea which he purports to have taken himself.  He 
has also submitted a photograph showing himself in front of a 
sign which reads "161st Engr Co MSL CMD" (Missile Command).  
Finally, the Veteran forwarded a copy of a letter dated in 
October 1958 that he sent to his mother during service; the 
letter contains reference to the fact that the Veteran was 
stationed at Camp Page, Korea.  The Board acknowledges that 
none of this evidence, by itself, establishes that the 
Veteran was stationed in Korea during the Winter of 1958-59.  
However, it does tend to corroborate the Veteran's lay 
statements of record, which have been consistent throughout 
(and prior to) this appeal.  Thus, with consideration of the 
fact that the Veteran's service records cannot be located and 
applying the benefit of the doubt doctrine, the Board finds 
the above-described evidence, including the Veteran's own lay 
statements, credible evidence establishing his presence in 
Korea during the Winter of 1958-59.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

Acknowledging that the Veteran was stationed in Korea during 
the winter months of 1958-59, the Board also finds his lay 
assertions regarding cold weather injury to be credible.  In 
this regard, the Board takes judicial notice of historical 
climate data which shows average daily temperatures in Seoul, 
South Korea that are near or below freezing (i.e., mean 
temperatures ranging from 23ºF to 38ºF) for the months of 
December 1958, January 1959, and February 1959.  Historical 
Weather for Seoul, http://www.tutiempo.net/en/climate/Seoul.  
It also takes judicial notice of the fact that Camp Page was 
approximately fifty miles northeast of Seoul.  With 
consideration of these facts, the Board finds the Veteran's 
observations as to frostbite incurred during service to be 
both competent and credible evidence of an in-service cold 
weather injury.  See 38 U.S.C.A. § 1154(a) (West 2002) (due 
consideration must be given to the places, types, and 
circumstances of a veteran's service).  

Evidence of cold weather injury during service, however, is 
not sufficient evidence upon which to award service 
connection.  See 38 C.F.R. § 3.303.  And in the present case, 
the Veteran has never asserted that his in-service cold 
weather symptoms have been chronic and/or continuous since 
leaving Korea.  Thus, there must be competent evidence of a 
current disability as well as evidence establishing a causal 
relationship between the current disability and the in-
service event.  See Shedden, 381 F.3d at 1167; Degmetich v. 
Brown, 104 F.3d 1328, 1330 (Fed. Cir. 1997); 38 C.F.R. 
§ 3.303(d).  

The Veteran's post-service treatment records reveal that, 
prior to filing his claim in December 2002, he was receiving 
treatment for chronic venous insufficiency with intermittent 
ulceration and stasis dermatitis; also noted is a history of 
thrombophlebitis in the early 1970s.  E.g., Dr. T.E.B. 
Treatment Records dated in 1999 and 2000; VA Primary Care 
Clinic Note dated in May 2001.  More recent examination of 
the Veteran reveals that he continues to have chronic venous 
insufficiency (diagnosed as "chronic venous stasis") as 
well as peripheral neuropathy of the bilateral lower 
extremities and cold weather injury residuals of the feet 
manifested by stinging, burning, numbness, and cold 
sensitivity.  VA Examination Reports dated in July 2004 and 
November 2009.  It was noted that he probably also has some 
alcohol-related peripheral neuropathy, but that it is 
impossible to separate the symptoms of such disorder from his 
cold weather injury residuals.  VA Examination Report dated 
in July 2004.  

With regard to the latter diagnosed disorders, the Board 
observes that the July 2004 VA examiner expressly indicated 
that the Veteran's residuals are the result of mild cold 
injury sustained in Korea.  Absent any evidence to the 
contrary, the Board finds that the July 2004 opinion is 
sufficient upon which to award service connection for cold 
weather injury residuals, including peripheral neuropathy, 
which are manifested by stinging, burning, numbness, and cold 
sensitivity.  In this regard, the examiner's opinion is based 
on an accurate and complete history of the Veteran's cold 
weather exposure during and since service, including the fact 
that he wore cold weather boots and gear.  It also is based 
on a review of the Veteran's medical records and a 
contemporaneous physical examination.  Finally, the examiner 
clearly considered other potential causes for the Veteran's 
symptoms, but ultimately determined that they are, at least 
in part, attributable to cold injury sustained during 
service.  Under these circumstances, the Board finds that the 
July 2004 opinion to be competent and probative evidence 
addressing the issue of a nexus between a current disorder(s) 
and service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).

As for the Veteran's chronic venous insufficiency, the Board 
notes that the July 2004 VA examiner concluded that this 
disorder is less likely than not caused by the Veteran's mild 
cold injury.  No rationale or explanation is provided for 
this opinion.  Thus, in contrast to the above-discussed 
opinion, the Board finds this opinion to be of little or no 
probative value.  See id; see also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  Similarly, the Board finds that opinions from the 
Veteran's primary care physician (submitted in December 2001 
and November 2002) that indicate chronic venous insufficiency 
"may be secondary to cold injury of his extremities," or 
"could be, at least in part, due to cold exposure" are too 
speculative to be probative to the instant appeal.  See 
Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009); Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The remaining evidence of record consists of a favorable 
private opinion and an unfavorable VA opinion.  For the 
reasons discussed immediately hereafter, the Board finds 
these opinions to be of equal probative weight.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  Thus, affording all reasonable doubt in 
favor of the Veteran, the Board concludes that service 
connection is warranted for chronic venous insufficiency with 
intermittent ulceration and recurrent thromboembolic disease.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

The Veteran submitted a letter dated in February 2004 from a 
Board-certified foot surgeon, Dr. A.L.L. in support of his 
claim.  In this letter, Dr. A.L.L. opines that the Veteran's 
exposure to the severe cold in Korea "could very well have 
contributed to his current vascular insufficiency."  In this 
regard, he writes that "[i]t has been established that 
tissue exposure to extreme cold damages blood vessels and 
nerves."  In addition to citing general medical principles, 
Dr. A.L.L. notes that he has been providing podiatric care to 
the Veteran for the past four years to "prevent 
complications due to his peripheral vascular disease."  It 
is therefore reasonable to assume that his opinion is also 
based upon contemporaneous examination and treatment of the 
Veteran.  

In contrast to Dr. A.L.L.'s report, the November 2009 VA 
examiner opines that it is less likely than not that venous 
stasis is due to cold injury.  This opinion is apparently 
based, in part, on the fact that "[c]urrent medical 
literature does not support connection between these two 
entities."  The November 2009 VA examiner further opines 
that it is the Veteran's morbid obesity which is the primary 
risk factor for his development of venous stasis, and not a 
cold weather injury incurred more than forty years earlier.  

In evaluating the opinions discussed above, the Board notes 
that both examiners had access to information regarding the 
Veteran's in-service cold weather exposure, obvious knowledge 
of his morbid obesity (given that they both examined him), 
and a similar understanding of his past medical history.  
Moreover, the Board finds that both physicians provided a 
rationale for their opinions that reflects application of 
general medical principles to an accurate and complete 
medical history.  As such, both opinions should be afforded 
considerable weight as to the issue of whether the Veteran's 
chronic venous insufficiency is related to cold weather 
injury incurred during service.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  In weighing the evidence, the Board notes 
that it considered the November 2009 VA examiner's statement 
that Dr. A.L.L.'s February 2004 opinion lacks "supporting 
rationale."  However, as discussed above, Dr. A.L.L.'s 
discussion of evidence demonstrating that "tissue exposure 
to extreme cold damages blood vessels and nerves" clearly 
provides a reasonable basis for the opinion provided in the 
report.  

In sum, the Board finds that the probative medical evidence 
of record is, at the very least, in relative equipoise as to 
the issue of whether the Veteran's chronic venous 
insufficiency with intermittent ulceration and recurrent 
thromboembolic disease, is related to cold weather injury 
experienced during active duty service.  Under these 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that service 
connection is warranted for this disorder.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection is granted for cold weather injury 
residuals of the bilateral lower extremities and feet, 
including peripheral neuropathy, stinging, burning, numbness, 
and cold sensitivity, and chronic venous insufficiency with 
intermittent ulceration and recurrent thromboembolic disease.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


